Citation Nr: 0913693	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for skin rash, including as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 12, 1991 to 
January 9, 1992.  He also served as a member of a Reserve 
component.

In an April 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
denied the Veteran's claim for service connection for skin 
rash, including as due to undiagnosed illness.  Although 
notified of the decision, the Veteran did not perfect an 
appeal, and the decision became final.  In November 2005, the 
Veteran sought to reopen his claim for service connection for 
skin rash.

The matter now on appeal came before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision by the RO 
that appears to have treated the claim of service connection 
for skin rash as a new claim rather than as a petition to 
reopen the previously denied claim for service connection for 
skin rash, including as due to undiagnosed illness.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for skin rash, including as due to undiagnosed 
illness.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for skin rash as a claim to 
reopen.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the Veteran notice letters in 
November 2005 and March 2006.  Those letters discussed, in 
part, the evidence necessary to establish a claim for service 
connection.  The letters did not inform the Veteran, however, 
of the need to submit new and material evidence to reopen his 
claim for service connection for skin rash, including as due 
to undiagnosed illness; nor did they contain any explanation 
of what constitutes new and material evidence under relevant 
regulations.  The letters merely informed the Veteran that he 
needed to submit evidence documenting any current disability 
and showing that any such disability was incurred in or 
aggravated by service.  

However, the Board interprets the holding in Kent, supra, as 
requiring VA to inform the Veteran what specific evidence is 
necessary to reopen his claim.  In the April 2001 rating 
decision that became final, the Veteran's claim was denied 
based on the lack of evidence showing that the Veteran was 
treated for a skin rash during service, and the lack of 
medical nexus evidence linking any subsequent skin disability 
to the Veteran's time on active duty.  As such, to reopen the 
claim, competent medical evidence (e.g., an opinion from a 
medical doctor) would be required to show a current diagnosis 
of skin rash and showing that any currently diagnosed skin 
rash or other skin disability is related to a period of 
active military service.  

Thus, the Board finds action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA in accordance with Kent, supra.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).

After providing the required notice, the AOJ should attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must send to the Veteran 
and his representative a corrective 
VCAA notice that explains what 
constitutes new and material evidence 
and specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any current 
skin rash to a period of active 
military service) necessary to satisfy 
the elements of the underlying claim 
that were found insufficient in the 
previous April 2001 denial, in 
accordance with Kent, supra.  

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issue on appeal must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The supplemental statement 
of the case should include citation to 
38 C.F.R. § 3.156(a) (2008).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

